t c summary opinion united_states tax_court stephen bernard schachner jr and jill frances schachner commissioner of internal revenue respondent petitioners v docket no 23478-05s filed date stephen bernard schachner jr and jill frances schachner pro sese edwina jones for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioners’ federal_income_tax for in the amount of dollar_figure the sole issue for decision is whether petitioners should have included dollar_figure of cancellation_of_indebtedness_income on their federal_income_tax return we hold that they should have done so and therefore sustain respondent’s determination background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time the petition was filed stephen bernard schachner mr schachner and jill frances schachner jointly petitioners lived in charlotte north carolina in while mr schachner was taking classes at a local community college he borrowed dollar_figure from university support services to purchase an apple computer the apple loan at mr schachner’s request his mother-in-law applied for the loan on his behalf and both mr schachner and his mother-in-law signed the application promissory note agreeing to be jointly and severally liable for the loan in petitioners filed a chapter bankruptcy petition with the united_states bankruptcy court for the western district of north carolina a discharge was granted on date the apple loan was not discharged as a part of the bankruptcy proceedings in approximately dollar_figure of the apple loan debt remained unpaid and the debt was canceled by educap inc educap the successor to university support services and then- current holder of the loan educap mailed mr schachner a form 1099-c cancellation of debt reporting the dollar_figure discharge_of_indebtedness at trial mr schachner testified that he did not receive it respondent’s determination_of_a_deficiency in petitioners’ federal_income_tax for the taxable_year was solely attributable to petitioners’ failure to report the cancellation_of_indebtedness_income the application promissory note makes it clear that the apple loan is not dischargeable in bankruptcy during the first years of repayment additionally the apple loan was found to be nondischargeable pursuant to a stipulated order determining character and treatment of claim of university support services entered as a part of the ch bankruptcy proceedings despite the fact that the application promissory note made mr schachner and his mother-in-law jointly and severally liable for the apple loan neither university support services nor its successor educap inc appears to have regarded mr schachner’s mother-in-law as a debtor or looked to her for repayment of the loan this approach is consistent with the issuance of the form 1099-c to mr schachner in the full amount of the discharged debt discussion4 sec_61 generally defines gross_income as all income from whatever source derived sec_61 specifically provides that gross_income includes income from the discharge_of_indebtedness see also 531_us_206 284_us_1 sec_108 lists several exclusions from this general_rule and petitioners argue that the exclusion in sec_108 applies because the loan was discharged in their chapter bankruptcy years ago sec_108 provides that gross_income does not include cancellation_of_indebtedness_income if the discharge occurs in a title_11_case title of the united_states_code contains the provisions relating to bankruptcy including the rules related to u s c chapter adjustment of debts of an individual with regular income yet the apple loan was specifically not discharged--nor was it dischargeable--in the bankruptcy proceedings the loan remained on educap’s books until it was written off on date sec_108 does not apply the issue for decision is essentially legal in nature accordingly we decide it without regard to the burden_of_proof the other exclusions listed in sec_108 are inapplicable as well petitioners were not insolvent at the time the debt was discharged the debt was not qualified farm continued petitioners also claim that they are not the guarantor of the loan at trial mr schachner attempted to argue that since he was not the applicant the debt was not his however the simple fact remains that mr schachner signed the application promissory note promising to be held jointly and severally liable for the debt he received the proceeds of the loan directly further the sole purpose in obtaining the loan was to enable him to purchase a computer and further his education mr schachner’s attempt to avoid responsibility and place the debt and its consequences solely with his mother-in-law is unavailing to the extent petitioners have made other arguments the court concludes such arguments are without merit as no exclusion applies and the debt was clearly mr schachner’s responsibility petitioners should have included dollar_figure of cancellation_of_indebtedness_income in their gross_income on their tax_return continued indebtedness and the debt was not qualified_real_property_business_indebtedness see sec_108 c and d the court finds it worth noting that although he never finished his degree mr schachner has been employed with microsoft corp since and earns a substantial salary no doubt due in part to this education conclusion reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issue decision will be entered for respondent
